Citation Nr: 1433623	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-22 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left ankle instability prior to August 24, 2013.

2.  Entitlement to a rating in excess of 30 percent for left ankle ankylosis with osteoarthritis from August 24, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1972 to July 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in June 2013.  A November 2013 rating decision reclassified the service-connected left ankle disorder as ankylosis with osteoarthritis and increased the rating to 30 percent, effective August 24, 2013.  The Veteran has continued his appeal.

The Veteran previously appeared before the undersigned at a hearing in Washington, D.C. in October 2012.  A transcript of the hearing is associated with the claims folder.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, TDIU consideration is not warranted.  The evidence does not show that the Veteran is unemployed, and the issue of entitlement to a TDIU is not raised by the record at this time.


FINDINGS OF FACT

1.  The evidence prior to August 24, 2013, does not show the left ankle as being ankylosed.

2.  The evidence from August 24, 2013, does not show left ankle ankylosis in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or left ankle ankylosis with abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left ankle instability prior to August 24, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).

2.  The criteria for a rating in excess of 30 percent for left ankle ankylosis with osteoarthritis from August 24, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2007, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the December 2007 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has also undergone VA examinations that addressed the rating matter presented by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited his subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's disability in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the October 2012 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine if there was any evidence outstanding pertinent to the claim.  The undersigned also asked the Veteran's left ankle disability had worsened since the most recent VA examination.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its June 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Significantly, in August 2013 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be evaluated on the basis of the limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating.

It should be noted that the average normal range of motion of the ankle is from zero to 20 degrees of dorsiflexion, and from zero to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ankylosis is rated under Diagnostic Code 5270.  Under this Code, a 20 percent evaluation is warranted when there is ankylosis in plantar flexion at less than 30 degrees.  A 30 percent evaluation is warranted when there is ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  A 40 percent evaluation is warranted when there is ankylosis in plantar flexion at more than 40 degrees; in dorsiflexion at more than 10 degrees; or ankylosis with abduction, adduction, inversion, or eversion deformity.




Analysis

The Veteran was initially granted service connection for his ankle disability in a June 1977 rating decision.  The present appeal ensued following the denial of the Veteran's claim for a rating in excess of 20 percent in May 2008.  A January 2014 RO decision increased the rating for the Veteran's left ankle disability to 30 percent disabling, effective August 24, 2013.

At his December 2012 Board hearing, the Veteran indicated that he had left ankle pain that would had worsened since its original injury during service.  He stated that he always walked with a slight limp.  Walking at his work was made difficult by his left ankle pain and it also made it difficult to sleep.  He would take Ibuprofen for the pain.  He would use an ankle brace while at work and while he was walking after work.  The ankle had become increasingly more stiff and the pain more intense.

I.  Rating in excess of 20 percent prior to August 23, 2013.

A 20 percent rating is the highest rating assignable under Diagnostic Code 5271.  As such, the Veteran is currently receiving the maximum schedular rating assignable for limitation of motion of the ankle under Diagnostic Code 5271.  The Veteran would only be entitled to a higher evaluation if ankylosis is shown.

The Board does not find that a rating in excess of 20 percent for left ankle disability prior to August 24, 2013 is warranted.  While the clinical findings identify the Veteran's left ankle as having a very limited amount of motion, to warrant an evaluation to 30 percent or higher under Diagnostic Code 5270, the evidence would still need to demonstrate, at a minimum, that the left ankle joint is ankylosed.  In this regard, the Board notes that a January 2008 VA examination noted that the Veteran had left ankle dorsiflexion of 20 degrees and 45 degrees plantar flexion, and at a May 2010 VA examination the Veteran had left ankle dorsiflexion of 10 degrees and 30 degrees plantar flexion.

Additional functional loss due to pain, fatigue, weakened movement and incoordination, including during flare-ups, must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  While factors such as locking, fatigue, and weakness have been shown, such symptoms have not resulted in any additional limitation of motion of the left ankle so as to approximate left ankle ankylosis as is necessary in order to achieve the next-higher evaluation under Diagnostic Codes 5270.

In sum, a rating in excess of 20 percent for left ankle disability prior to August 24, 2013, is not warranted.

II.  Rating in excess of 30 percent from August 24, 2013.

At an August 2013 VA examination the Veteran had ankylosis of the left ankle with less than 30 degrees in plantar flexion, and between 0 degrees and 10 degrees in dorsiflexion.  The Veteran's left ankle had normal sensation, normal reflex, and normal muscle strength.  There was no tenderness upon palpation of the left ankle.  In a November 2013 addendum the examiner clarified that the definition of ankylosis was: immobility and consolidation of a joint due to disease, injury, or surgical procedure.  The examiner stated that while the Veteran had significantly decreased range of motion of the left ankle, the Veteran did not meet the criteria for ankylosis.

The Board finds that no time since August 24, 2013 has the evidence demonstrated ankylosis of the left ankle in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees, or ankylosis of the left ankle with evidence of abduction, adduction, inversion or eversion deformity.  As such, at no time during the appeal period has a 40 percent rating under Diagnostic Code 5270 been shown or approximated.  Further, the August 2013 VA examiner did not find functioning of the Veteran's left ankle to be so diminished that amputation and use of prosthesis would equally serve the Veteran.

The Board has also considered the applicability of Diagnostic Code 5262.  However, the evidence of record does not establish that the Veteran has either malunion or nonunion of the tibia or fibula.  Therefore, the Veteran does not meet the requirements to be awarded a greater disability rating under Diagnostic Code 5262.

In sum, a rating in excess of 30 percent for left ankle ankylosis with osteoarthritis from August 24, 2013, is not warranted.

Conclusion

In adjudicating the Veteran's claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his left ankle disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's left ankle disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disabilities on appeal have been evaluated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected disability on appeal.  The Veteran's symptoms such as pain and limitation of movement of the left ankle are specifically enumerated under the applicable Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In April 2014 written argument the Veteran's representative essentially asserted that the RO had acted improperly in its January 2014 rating decision by changing the diagnostic code used to rate the Veteran's left ankle disability.  In the January 2014 decision, the RO increased the rating for left ankle disability to 30 percent, effective August 24, 2013.  The RO also recharacterized the disability from left ankle instability (under Diagnostic Code 5271) to ankylosis with osteoarthritis (under Diagnostic Code 5270).

The U.S. Court of Appeals for Veterans Claims (Court) has held that a rating under a specific diagnostic code in effect for 20 years or more is protected and that a change to a diagnostic code was, in essence, a reduction of that disability rating.  See Murray v. Shinseki, 24 Vet. App. 420, 426 (2011); 38 C.F.R. §§ 3.951, 3.952.  However, the Federal Circuit has held that service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a Veteran may be entitled.  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  In the present case, the 20 percent rating has been in effect for more than 20 years and is protected.  38 C.F.R. § 3.951.

The RO's decision in January 2014 did not represent a reduction in the protected rating but, rather, a change to allow for adequate and appropriate evaluation based on manifested symptomatology and overall residual functional impairment.  While the diagnostic codes for arthritis and limitation of motion do not evaluate the same symptoms as the Diagnostic Code for instability, the same left ankle disability is involved in both the initial RO disability determination in June 1977 and the present action that focuses more directly on limitation of motion of the ankle.  The Board also finds it significant that in reviewing the September 1998 RO decision that increased the rating for the left ankle to 20 percent disabling, the September 1998 RO indicated that an "evaluation of 20 percent is warranted for marked limitation of motion of the ankle."  In essence, the Veteran's left ankle disability has been rated in the past primarily on the basis of limitation of motion.  In sum, the 30 percent rating assigned by the RO in January 2014 under Diagnostic Code 5270 is sufficient and proper.


ORDER

A rating in excess of 20 percent for left ankle instability prior to August 24, 2013, is denied.

A rating in excess of 30 percent for left ankle ankylosis with osteoarthritis from August 24, 2013, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


